                                UNITED STATES DISTRICT COURT
                                  WESTEV DISTRICTOFVIRGINIA
                                      180W EST M AIN STREET
                                            SUITE 123       .
                                    ABINGDON,VIRGINIA 24210
PANmLAA4EADESARGENT                                                  Telephone(276)628-6021
United StatesM agistrateJudge                                              Fax(276)628-6072

                                        July 29,2019

M s.LisaM .Lorish (viaCAVSCF)                   Mr.M atthew LelandEngle(viaCM/ECF)
FederalPublicD efenders Office                  Donovan & Engle,PLLC
401E.M arketStreet,Suite 106                    1134 EastHigh Street,U nitA
Charlottesville,VA 22902                        Charlottesville,VA 22902

Mrs.Nancy C.Dickenson (via CM/ECF)              Mrs.JuvalOrishaScott(via CAVFCF)
FederalPublicD efenders Office                  FederalPublic D efendersO ffice
201A bingdon Place                              210 FirstStreet,SW ,Suite 400
Abingdon,VA 24211                               Roanoke,VA 24011

M.
 r.Zachary T.Lee(via CM/ECF)                    Mrs.LenaL.Busscher(via CM/ECF)
U .S.AttorneysO ffice                           U .S.A ttorneysO ffice
180 W .M ain Street,SuiteB 19                   180 W .M ain Street,SuiteB 19
Abingdon,VA 24210                               Abingdon,VA 24210

MT.ThomasT.Cullen (via CM/ECF)
U .S.AttorneysOffice
310 FirstStreet,SW ,Suite 906                                               7/30/19
Roanoke,VA 24008

        Re. UnitedStateofAmerican JamesL.Jordan
            CaseNo.1. .19n600057
            (SEALED)
D earCounsel:

       Enclosed foryourrecords is a statem entletter dated July 16,2019,from Stephen
and Christy M cD onald requesting thatsuch statem entbe considered should M r.Jordan's
case enterthe sentencing phase.

                                           Si cerely


                                             am elaM eade Sargent
Enclosure
c'       Mr.RyanS.Thayer (withenclosure)

 Case 1:19-mj-00057-PMS Document 48 Filed 07/30/19 Page 1 of 1 Pageid#: 156
